Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 2, 2022. Claims 1-16 are currently pending. 

Claim Objections
In view of the amendment filed on 11/2/2022 clarifying the language of claim 1 the objections made against claims 1-9 in the office action of 3/31/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 11/2/2022 clarifying the language of claims 1-15 the 112 rejections made against the claims in the office action of 3/31/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “wherein the second tuning parameter is less than the first tuning parameter, which is less that the third tuning parameter”, claim 10 from which claim 11 depends recites the first, second and third prototype comb filters being part of the same comb filter, therefore it is unclear when reciting “which is less than the third tuning parameter” is applicant referring to the “second tuning parameter of the second prototype comb filter” or “the first tuning parameter” of the first prototype comb filter, clarification is required. 

Allowable Subject Matter
Claims 1-10 and 12-16 are allowed. In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claim elements, an envelope filter coupled to a bandpass filter, configured to suppress S2 peaks in the bandpass filtered accelerometer data to generate envelope filtered accelerometer data, wherein the envelope filter includes a low-pass filter and a comb filter, wherein the comb filter comprises a first prototype comb filter with a first tuning parameter, a second prototype comb filter with a second turning parameter, and a third prototype comb filter with a third turning parameter, wherein the delay of the comb filter is tuned based on a left ventricle ejection time (LVET), and wherein the delay of the comb filter is adaptively tuned by way of a first tuning parameter by comparing a power output of the second prototype comb filter to a power output of the third prototype comb filter and altering the first tuning parameter based on the comparison, respectively in combination with the other claim limitations. The closest prior art includes US 2012/0088982 to Rulkov et al. (previously cited) which teaches a monitoring device with an accelerometer which discloses the use of comb filters to filter accelerometer data but does not teach or reasonably suggest the specifics of the comb filter as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,5 and 7-10 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792